Opinion issued March 3, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-22-00004-CV
                            ———————————
             THE ESTATE OF CATHRYN G. FIFE, DECEASED



                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-0079001


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

10.3(a)(2), 42.1(a)(1). No other party has filed a notice of appeal and no opinion has

issued. See TEX. R. APP. P. 42.1(c). Further, although appellant failed to include a

certificate of conference in his motion, appellant’s motion includes a certificate of
service, more than 10 days have passed since the motion was filed, and no party

has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                         2